On Petition for Rehearing.
Ross, J.
The appellees urge, with great earnestness, the granting of their motion for a rehearing in this case.' They are to be commended for their diligence in collecting the authorities and their presentation of the same, for it has enabled the court to satisfy itself as to the correctness of the holding in the original opinion.
To concede, as correct, the position assumed by the learned counsel for appellee, would be to hold that the appellant is estopped because she did not seek out and convey to the appellee Trammel information of the fact that she was the owner of the property in controversy. This she was not bound to do, even if she knew that her husband was representing that the property belonged to him. There is nothing in the answer to show either that she authorized her husband, or that she even consented that he might turn out her property to satisfy the execution issued on the judgment against him, neither does it appear that she informed the constable, when he came to make the levy, that the horses were her husband’s. And, subsequently, when her husband gave the mortgage on the horses, she did not authorize him to do so, neither did she disclaim ownership thereto. The most that can be said, is, that if she knew her rights she remained passive, and took no affirmative steps to inform appellee Trammel that he was accepting a mortgage on property not owned by her husband. Ordinarily, the rule is that one seeking to divest the right or title of another to property must show that the real owner has either parted with his title by rea*449son of liis acts, or by his conduct or representations has led another to purchase the property believing that he had no title or interest therein. But if counsel’s contention were to prevail, the rule would cast the burden upon the owner to show that he had done nothing to mislead or influence the action of the other party. The rule, on the contrary, is that every man who purchases personal property of another, takes the chances of losing it if he fails to inform himself as to the title of the seller. He it is who must be diligent, and if he fails to make inquiry, and learn whether his grantor has title, when it is within his power to gain the information, he alone must suffer for the neglect. The law, for centuries past, has placed safeguards around married women, and declared their inability to do many things, which, if sole, they would be empowered to do. In recent years, the laws in this State have been more or less changed, so that most of the disabilities of married women are removed. For all that, the law will not permit an unjust advantage to be taken of her where it does not appear that she is fully conversant with her rights. She surely cannot be estopped where the rule' would not apply to a man under the same state of facts. In Alexander v. Swackhamer, 105 Ind. 81, Mitchell J., speaking for the court, says: “To constitute an estoppel, the party sought to be estopped must have designedly done some act, or made some admission, inconsistent with the claim or defense which he proposes to set up, and another must have acted on such admission.” If the appellant knew that her husband was mortgaging the property in controversy, and the appellee was ignorant of her ownership, she could not be estopped from asserting her title now, unless it was her duty to inform appellee Trammel of her rights. Of course, *450if she authorized her husband to make the mortgage, or colluded with him for the purpose of deceiving or defrauding appellee,’ she would not be heard to appellee’s injury, but she did not give any such consent, nor did she collude with her husband, unless that fact is to be inferred from the mere fact that she did not seek out and inform appellee of her rights. As already stated, no such presumption arises. We think it may safely be said that estoppels are not favored in law, but are applied only when it is clear that an injustice would result to an innocent party, as the result of the negligence of the party to be estopped. The party seeking to invoke the equitable rule of estoppel must show that, as between himself and the person against whom he asks its application, he was himself free from fault. In this case, the appellee', Trammel, did nothing except to rely upon the acts of appellant’s husband. He made no inquiry of appellant, and she, neither by act, conduct, nor declaration, induced him to accept from her husband a mortgage on her property.
Filed June 10, 1896.
As stated in the original opinion, the facts alleged in the answer fail to show that the appellee, Trammel, has been in any way injured by either the acts, conduct, or representations of the appellant.
Petition for rehearing overruled.